Citation Nr: 1133464	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  03-28 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease, left knee, with limitation of flexion.

2.  Entitlement to an evaluation in excess of 10 percent for post-surgical residuals of a left meniscus injury.

3.  Whether the appellant received VA compensation benefits for a temporary total evaluation under 38 C.F.R. § 4.30 for convalescence following surgical treatment for his left knee disability for the month of February 2008.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from June 1968 to March 1972, from August 1984 to January 1991, and from June 1994 to September 1994.  The appellant is the recipient of the Combat Action Ribbon as well as the Purple Heart medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of whether the appellant received VA compensation benefits for a temporary total evaluation under 38 C.F.R. § 4.30 for convalescence following surgical treatment for his left knee disability for the month of February 2008, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The appellant will be notified if any further action on his part is required.


FINDING OF FACT

On July 29, 2010, prior to the promulgation of a decision in the appeal, the RO received notification from the appellant that a withdrawal of his appeal for the issues of entitlement to an evaluation in excess of 10 percent for degenerative joint disease, left knee, with limitation of flexion and entitlement to an evaluation in excess of 10 percent for post-surgical residuals of a left meniscus injury, was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the appellant with respect to his claims of entitlement to increased disability evaluations for degenerative joint disease of the left knee, with limitation of flexion, and post-surgical residuals of a left meniscus injury, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the appellant's claims of entitlement to increased disability evaluations for degenerative joint disease of the left knee, with limitation of flexion, and post-surgical residuals of a left meniscus injury, were previously remanded in September 2010 for a travel Board hearing.  At that time, the appellant's statement indicating he wished to withdraw his appeal with respect to these issues, had not yet been received by the Board.  The appellant failed to appear for his scheduled travel Board hearing and has not made any other indication that he wished to continue his appeal.

The Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his authorized representative.  See 38 C.F.R. § 20.204 (2010).  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The claims of entitlement to increased disability evaluations for degenerative joint disease of the left knee, with limitation of flexion, and post-surgical residuals of a left meniscus injury, are dismissed.


REMAND

In May 2009, the Board denied the appellant's claim of entitlement to an extension of a temporary total evaluation under 38 C.F.R. § 4.30, for the time period beyond April 30, 2008, for convalescence following surgical treatment for the appellant's left knee disability, as well as his claim of entitlement to a disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

The appellant subsequently filed a Notice of Appeal with the United States Court of Appeals for Veterans Claims (Court) with respect to these claims.  In a September 2010 Memorandum Decision, the Court noted that the appellant argued three specific points.  First, the appellant argued that the Board provided an inadequate statement of reasons and bases because it did not adequately explain why he was not entitled to temporary total disability benefits at least through May 6, 2008, the date of a medical examination relied on by the Board to terminate his total disability benefits, or otherwise explain why he was not entitled to such benefits for a period of at least three months after his surgery.  Second, the appellant argued that the Board failed to address evidence showing entitlement to a higher disability rating and a total disability based on individual unemployability (TDIU) for PTSD.  Finally, the appellant argued that the Board failed to address his argument that he has not been paid benefits for February 2008.

The Court affirmed the Board's May 2009 determinations with respect to the appellant's first two arguments noted above.  With respect to his last argument, the Court found that the record supported the appellant's argument that the Board provided an inadequate statement of reasons and bases regarding payment of disability benefits for the month of February 2008.  Specifically, the Court held that although the appellant stated in his appeal to the Board that he had not received benefits for the month of February, and the record on appeal contained no evidence that he did receive this benefit, the Board failed to address this argument in its decision.  Accordingly, Remand was warranted pursuant to Tucker v. West, 11 Vet. App. 369, 374 (1998) and Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

In accordance with the Court's Memorandum Decision, the Board finds that remand to the AMC is necessary in order to determine whether the appellant received VA compensation benefits for the month of February 2008, in association with his granted claim of entitlement to temporary total evaluation under 38 C.F.R. § 4.30 for convalescence following surgical treatment for his left knee disability.

Accordingly, the case is REMANDED for the following action:

The AMC should make all reasonable efforts to determine whether the appellant received VA compensation benefits for the month of February 2008, in association with his award of a temporary total evaluation, under 38 C.F.R. § 4.30, for convalescence following surgical treatment for his left knee disability.  Thereafter, appropriate action should be taken.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


